Citation Nr: 0622926	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  04-31 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for Hepatitis (B or C).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1970 to January 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a hearing before the undersigned Law 
Judge in June 2005.

This matter was previously before the Board in July 2005, at 
which time the Board found that new and material evidence had 
been submitted to reopen the previously denied claim of 
service connection for hepatitis.  After finding that new and 
material evidence had been submitted, the Board remanded this 
matter for further development.  


FINDINGS OF FACT

1.  The veteran has not been found to currently have 
Hepatitis A or C, as shown by the evidence.  

2.  Resolving reasonable doubt in favor of the veteran, his 
current Hepatitis B had its origins in service.  


CONCLUSION OF LAW

Hepatitis B was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that any procedural defect 
which may have occurred as a result of noncompliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) is rendered 
moot by virtue of the veteran being granted the full benefit 
sought on appeal.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

The veteran maintains that he currently has hepatitis which 
had its origins in service.  

A review of the veteran's service medical records reveals 
that he was seen with complaints of weakness in July 1972.  
At the time of a July 18, 1972, follow-up visit, the veteran 
was noted to have had an abnormal SGOT reading.  The veteran 
was noted to have had a history of exposure to hepatitis 
while in the stockade five months earlier.  The veteran had 
nausea, vomiting, diarrhea, dark urine, and yellow eyeballs 
at that time.  The veteran reported having chronic fatigue.  
Following examination, a diagnosis of hepatitis, suspected 
not proven, with post-hepatic syndrome, was rendered.  A 
temporary profile for post-hepatic syndrome (previous episode 
of hepatitis suspected but not proven) was issued. 

At the time of the veteran's December 1972 service separation 
examination. a history of hepatitis was noted in the 
"summary of defects and diagnoses" portion of the 
examination.  On the veteran's service separation report of 
medical history, it was indicated that the veteran had had 
hepatitis two months ago.  

At the time of an October 2001 outpatient visit, the veteran 
was noted to have probable steatohepatitis, non-alcoholic 
with no evidence of HCV disease.  A November 2002 ultrasound 
revealed a diffuse fatty infiltration of the liver with 
enlargement of the liver.  Hepatitis A antibody testing 
performed at that time was normal.  

At the time of a January 2003 VA examination, the veteran 
denied any drug use.  The veteran stated that he had been 
told that he had both Hepatitis B and C but that after an 
infectious disease consultation at the Roseburg VAMC he was 
told that he did not have Hepatitis C.  The examiner stated 
that a clinical note from January 2001 indicated that the 
veteran was Hepatitis B positive.  The veteran was noted to 
have had tattoos put on his arms while in the service with 
the right arm being done in a none-to-clean trailer.  
Following examination, a diagnosis of Hepatitis B, 
serologically documented, was rendered.  

At the time of a March 2004 VA examination, it was noted that 
it was unclear when the veteran had been actually informed 
that he had Hepatitis B.  The examiner stated that testing 
performed in January 2000 revealed that the Hepatitis B 
surface antigen was negative and that the Hepatitis B core 
antibody was positive.  The veteran again reported having 
received tattoos in a trailer during service.  The examiner 
also noted the inservice findings. 

Following examination, the examiner rendered diagnoses of 
probable steatohepatitis, nonalcoholic, as per abdominal 
ultrasound; hepatitis B core antibody positive, January 2000, 
not repeated; and mild obesity.

The examiner indicated that it was not clear whether the 
veteran actually ever had hepatitis in the service.  He noted 
that it was never proven with serologic testing,.  If he did 
have it, it could have been Hepatitis B or A.  Presuming it 
was B it could have been due to dirty tattoos.  The examiner 
stated that there was no reason to doubt that the veteran had 
his tattoos done while on active duty.  He noted that the 
veteran had evidence of hepatic tenderness and perhaps slight 
enlargement.  He stated that it might be assumed that the 
veteran had hepatitis B positivity.  He further reported that 
it seemed more likely that the veteran was infected in the 
service and that it was probably caused by tattoos.  The 
examiner indicated that assuming the veteran had Hepatitis C 
there was then a question as to whether the fatty liver was 
related to his hepatitis.  

In a May 2004 examination report, prepared by a VA nurse 
practitioner, it was indicated that following a review of the 
record, it was determined that the veteran most likely did 
not have Hepatitis A, B, or C, when he had hepatic syndrome 
while in the military.  The examiner noted that the veteran 
had testing performed at the time he was discharged which did 
not reveal Hepatitis A.  She indicated that no testing was 
performed for Hepatitis B.  The examiner observed that the 
veteran was thought to have nonalcoholic steatohepatitis at 
the time of the March 2004 VA examination.  She indicated 
that steatohepatitis was not caused by Hepatitis A, B, or C, 
and that it did not appear that the veteran had Hepatitis A, 
B, or C while in the military.  

In a July 2004 follow up report, the March 2004 VA examiner 
indicated that the veteran had never tested positive for 
Hepatitis C.  He stated that it might be said that the 
veteran had both Hepatitis B and steatohepatitis while in 
service.  The examiner reported that were not necessarily 
related or caused by the other.  He noted that if indeed the 
veteran had Hepatitis B in service, it could be said that the 
probability that he developed it secondary to contaminated 
tattoos was more likely than not.  The examiner indicated 
that both steatohepatitis and Hepatitis B were chronic 
conditions.  He further observed that the etiology of the 
fatty liver was unknown.  

At the time of his June 2005 hearing, the veteran testified 
that he had tattoos put on his arms while in the service.  
The veteran stated that he had not used any illicit 
intravenous drugs.  He also reported having hepatitis 
symptoms prior to any drug use.  

In July 2005, the Board remanded this matter for additional 
development, to include a VA examination.  

In September 2005, the veteran was again scheduled for a VA 
examination with the examiner who performed the March 2004 VA 
examination.  The examiner indicated that there was not 
enough laboratory evidence in the past to determine which 
type of hepatitis, if any, the veteran had had.  He stated 
that further testing was warranted.  Following examination, 
the examiner stated that it was known that the veteran had 
probable steatohepatitis, termed non-alcoholic, as evidenced 
by the abdominal ultrasound and that he had clinical evidence 
of hepatic dysfunction with hepatic pain, hypoglycemia due to 
reduced glycogen stores, and generalized fatigue.   

Following laboratory testing performed later that month, the 
examiner, in an addendum, indicated that that the veteran's 
Hepatitis A, C, Be antigen, and B surface antigen tests were 
negative.  He also reported that the veteran's Hepatitis B 
core antibody was positive.  He stated that based upon the 
testing it appeared that the diagnosis was Hepatitis B and 
not C.  The examiner noted that persons with Hepatitis B were 
at substantial risk for cirrhosis of the liver.  He further 
observed that the veteran had radiologic evidence of 
steatohepatitis and he had very definite clinical symptoms 
secondary to an enlarged liver.  The examiner reported that 
he would have to resort to speculation as to whether the 
steatohepatitis was related to the hepatitis B infection.  

The Board notes that for a veteran to prevail in his claim it 
must only be demonstrated that there is an approximate 
balance of positive and negative evidence.  In other words, 
the preponderance of the evidence must be against the claim 
for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  While the evidence does not overwhelmingly 
support the grant of service connection for Hepatitis B, it 
cannot be stated that the preponderance of the evidence is 
against the claim of service connection for this disorder.  
The evidence is at least in equipoise as to whether the 
veteran currently has Hepatitis B which is related to his 
period of service.  The veteran's service medical records 
reveal that he had an abnormal SGOT reading in July 1972.  
The veteran was also noted to have had a history of exposure 
to hepatitis while in the stockade five months earlier at 
that time.  Following examination, a diagnosis of hepatitis, 
suspected not proven, with post-hepatic syndrome was 
rendered.  Moreover, a temporary profile for post-hepatic 
syndrome (previous episode of hepatitis suspected but not 
proven) was issued.  Furthermore, in the "summary of defects 
and diagnoses" portion of the veteran's service separation 
examination, the veteran was noted to have a history of 
hepatitis, and on his separation report of medical history, 
it was indicated that the veteran had had hepatitis two 
months ago.  

While there is some confusion as to what type of hepatitis 
the veteran had or may have had in service, if any, the Board 
notes that the veteran has only been definitively diagnosed 
as having Hepatitis B.  While conflicting opinions have been 
rendered by the VA examiners, the Board notes that examiner 
who performed the March 2004 VA examination has examined the 
veteran on at least two occasions and has prepared three 
extensive reports in conjunction with the veteran's claim.

This examiner has found that it is at least as likely as not 
that the veteran developed his current Hepatitis B as a 
result of contaminated tattoos in service.  In contrast the 
May 2004 report, which stated that the veteran did not have 
Hepatitis A,B. or C, related to service, was prepared by a 
nurse practitioner who did not have the benefit of examining 
the veteran and based her opinion solely on a review of the 
claims folder.  The Board is giving more weight to the 
opinion rendered by the March 2004 VA examiner.  

Resolving reasonable doubt in favor of the veteran, service 
connection is warranted for Hepatitis B.  


ORDER

Service connection for Hepatitis B is granted.  




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


